Citation Nr: 0405695	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  96-37 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to service connection for asthma, sarcoidosis, 
and bronchitis.  

2.	Entitlement to an increased rating for sinusitis, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from April 1986 to August 
1986 and from September 1988 to September 1992.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 1996 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted a rating of 10 percent, and 
denied an application to reopen a claim for service 
connection for asthma, sarcoidosis, and bronchitis on the 
basis that new and material evidence had not been submitted.  

It is noted that the veteran's original claims file, which 
included documentation of the grant of service connection for 
sinusitis, rated noncompensable, and the denial of service 
connection for asthma and bronchitis, has been lost.  Recent 
rating decisions have reviewed the service connection aspect 
of this claim on a de novo basis, as if new and material 
evidence had been submitted.  Manio v. Derwinski, 1 Vet. App. 
140 (1991).  In view of the loss of the veteran's claims 
file, the Board will take the same approach.  


FINDING OF FACT

The veteran's sinusitis is manifested by purulence, headaches 
and tenderness over the sinuses, with from three to ten non-
incapacitating attacks per year.  


CONCLUSION OF LAW

The criteria for a rating of 30 percent for sinusitis have 
been met.  38 U.S.C.A. § 1155 (West 2001); 38 C.F.R. § 4.97, 
Diagnostic Code 6510 (2003).  




REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). See, 38 
U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  

In this regard the RO notified the appellant of the 
requirements necessary to establish her claim in the 
statement of the case and supplemental statements of the 
case.  The August 2003 supplemental statement of the case 
specifically informed the veteran of the VCAA and what 
evidence the VA would obtain.  In addition, the veteran was 
furnished letters in May 2001 and in June 2003 that provided 
notification of the information and medical evidence 
necessary to substantiate this claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in her possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 3.159(b) (2003); 
Quartuccio v. Principi 16 Vet. App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  The 
initial denial of service connection was made in 1996, prior 
to the enactment of the VCAA.  Thus, under the circumstances 
in this case, VA has satisfied its duties to notify and 
assist the veteran, and adjudication of this appeal poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  The Board 
finds that any error in the timing of notice did not 
prejudice the claimant, because an increase is being granted 
in the rating claim, and de novo consideration is being given 
in the service connection claims.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

Sinusitis

An examination was conducted by VA in January 1996.  The 
veteran complained of several respiratory disorders, 
including asthma, bronchitis and sarcoidosis.  On 
examination, her conjunctiva were injected bilaterally.  The 
vestibule were patent; however, the mucosa was pale blue and 
boggy.  There was a clear watery discharge bilaterally in 
both nares.  Her turbinates were markedly enlarged reducing 
the patency of her nasal airways by 85 percent; however no 
polyps were seen.  No bloody discharge was seen.  Her neck 
was supple without lymphadenopathy.  She did have facial 
tenderness over the maxillary and frontal areas, right 
greater than left, with transillumination that was decreased 
in both the right frontal and right maxillary sinus areas.  
The assessment was history of rhinitis, could be possible 
component; however not contributing with allergic pollens, 
house dust mite, and also vasomotor component with weather 
changes. 

An August 1996 statement from the veteran's treating 
physician at an Army Medical Center shows that the veteran 
had been treated for multiple episodes of sinusitis.  
Although surgical therapy had not been required, the 
consequences of recurrent sinus infections were considered to 
be significant.  

An examination was conducted by VA in March 1999.  At that 
time, the veteran had complaints of nasal discharge, scabbing 
and crusting.  Examination showed mild maxillary sinus 
tenderness to palpation.  The nose was considered normal.  
The diagnosis was chronic sinusitis, by history, 10 episodes 
of incapacitating sinusitis with headaches  and purulence 
that was treated with decongestants and one episode of 
sinusitis that required antibiotic treatment in February and 
March 1998.  

An examination was conducted by VA in June 2000.  The veteran 
complained that she had continuous nasal congestion and a 
runny nose on a daily basis, with facial pain.  Her sinusitis 
occurred every winter, at least 3 to 4 times per year.  IT 
was accompanied by facial pain, epistaxis post nasal drip, 
shortness of breath, headache, nasal drainage and coughing.  
She was treated with antibiotics, which she stated helped 
somewhat.  She also used Saline Nasal Drops on a daily basis, 
at least two times per day.  Her last infection was 
approximately three months ago.  On physical examination her 
nose showed clogging of the right nasal passage, with severe 
exudates.  The left nasal passage was somewhat pale and 
boggy, with purulent discharge.  There was tenderness and 
fullness to palpation over the right nasal passage and under 
the eyes.  X-ray studies of the sinuses showed grossly clear 
sinuses, with no air/fluid levels seen.  It was remarked that 
a sinus CT scan might demonstrated findings that were not 
visualized by plain film.  

An examination was conducted by VA in April 2003.  At that 
time, the veteran reported sinus problems with sinusitis 
occurred 3 to 6 times per year.  Each time the episodes 
lasted for 2 to 3 weeks.  During a sinus attack, she reported 
that she was often at bed rest and required treatment by a 
physician.  Headaches occurred during an attack and she did 
require antibiotic therapy.  Her medications included Entex, 
fluticasone, Albuterol, Advil, Flonase, and guaifenesin.  She 
lost 5 days of work per year.  On physical examination, there 
was tenderness on palpation of the sinuses, but no purulent 
discharge noted.  X-ray studies of the sinuses were negative.  
The diagnosis was established diagnosis of sinusitis, 
pansinusitis, with no change.  

Regarding the issue of the evaluation of the veteran's 
service connected sinusitis, it is noted that during the 
pendency of this appeal, the regulations applicable to the 
evaluation of this disorder were changed.  Where the law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The old law must be 
applied, however, prior to the effective date of the new law.  
See Green v. Brown, 10 Vet. App. 111, 116-119 (1997) and 38 
U.S.C.A. § 5110(g) (West 1991) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the Act or administrative issue).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

For moderate chronic pansinusitis, with discharge or crusting 
or scabbing and infrequent headaches, a 10 percent rating is 
warranted; severe impairment, with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence, a 30 percent 
rating is warranted.  A 50 percent rating is warranted for 
postoperative sinusitis, following radical operation, with 
chronic osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  38 C.F.R. § 4.97; 
Diagnostic Code 6510 (effective prior to October 7, 1996).  

For chronic pansinusitis, with one or two incapacitating 
episodes of sinusitis per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting, a 10 
percent rating is warranted; with three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or, more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain and purulent 
discharge or crusting, a 30 percent rating is warranted.  
Following radical surgery with chronic osteomyelitis or, near 
constant sinusitis characterized by headaches, pain and 
tenderness of the affected sinus and purulent discharge or 
crusting after repeated surgeries, a 50 percent rating is 
warranted.  38 C.F.R. §4.97; Diagnostic Code 6510 (2003).  

On various examination reports, the veteran has reported that 
she has between three and 10 episodes of sinusitis per year, 
but only once per year does she require antibiotic therapy.  
Still, under the criteria currently in effect, six such non-
incapacitating episodes per year that are documented in the 
record would be sufficient for a 30 percent evaluation.  The 
outpatient treatment reports do not verify this frequency of 
attacks.  Nevertheless, the Board notes that a 30 percent 
evaluation may be assigned under the criteria in effect prior 
to October 1996 if purulent discharge is noted.  On 
examination by VA in 2000, such discharge was clearly shown.  
Moreover, tenderness has been consistently found on palpation 
of the sinuses, even on those occasions where discharge is 
not also found.  With the resolution of reasonable doubt in 
the veteran's favor, the Board finds that the veteran's 
symptoms more nearly approximate the criteria for 30 percent 
rating under the criteria in effect prior to October 1996, 
which are deemed to be more favorable to this veteran.  

The veteran has not had surgery for her sinusitis disorder.  
Therefore, a 50 percent rating is not warranted under the 
criteria in effect prior to October 1996.  Neither has she 
manifested near constant sinusitis characterized by 
headaches, pain and tenderness of the affected sinus and 
purulent discharge or crusting after repeated surgeries.  
Therefore a 50 percent rating under the new criteria is not 
warranted.  


ORDER

A rating of 30 percent for sinusitis is granted subject to 
the controlling regulations governing the payment of monetary 
benefits.   


REMAND

As noted, the veteran's original claims file has been lost.  
Due to this loss, the majority of her service medical records 
are not available for review.  Review of the record shows 
that the veteran related, during a VA compensation 
examination in January 1996, that she had been treated at the 
VA Medical Center (VAMC) in Lake City Florida in December 
1992, shortly after her discharge from service.  While 
records of this treatment may have been associated with the 
lost claims file, it is likely that copies of any treatment 
records at that facility could still be available.  Under 
these circumstances, additional development is warranted.  

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The veteran should be requested to 
list all providers of medical care from 
whom she received treatment since her 
discharge from service in 1992.  

2.  After obtaining any needed consent, 
the RO should attempt to obtain copies of 
all treatment records identified by the 
veteran.  Whether she responds to the 
abovementioned request, the RO should 
contact the VAMC in Lake City, Florida 
and request any records of treatment that 
the veteran may have received at that 
facility.  

When this action is completed, the claims should be reviewed 
by the RO.  Should the decision remain adverse, the veteran 
and his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



